            Case 2:20-cv-00168-DWL Document 10 Filed 03/09/20 Page 1 of 19




 1   David J. McGlothlin, Esq. (SBN 026059)
     david@kazlg.com
 2   Ryan L. McBride, Esq. (SBN 032001)
 3   ryan@kazlg.com
     Kazerouni Law Group, APC
 4
     2633 E. Indian School Road, Ste 460
 5   Phoenix, AZ 85016
 6   Phone: 800-400-6808
     Fax: 800-520-5523
 7
     Attorneys for Plaintiff
 8
 9                     UNITED STATES DISTRICT COURT
                   DISTRICT OF ARIZONA, PHOENIX DIVISION
10
11   Richard Winters, Jr., Joseph Brem, and )    Case No.: 2:20-CV-00168-DWL
     David James, individually and on behalf )
12   of all others similarly situated,       )   CLASS ACTION
13                                           )
     Plaintiffs,                             )   FIRST AMENDED COMPLAINT
14
                                             )   FOR VIOLATIONS OF:
15          vs.                              )
                                             )      1.   NEGLIGENT VIOLATIONS
16                                                       OF THE TELEPHONE
     Grand Caribbean Cruises, Inc.,          )           CONSUMER PROTECTION
17                                           )           ACT [47 U.S.C. §227(b)]
18   Defendant.                              )      2.   WILLFUL VIOLATIONS
                                                         OF THE TELEPHONE
                                             )           CONSUMER PROTECTION
19
                                             )           ACT [47 U.S.C. §227(b)]
20                                           )      3.   NEGLIGENT VIOLATIONS
                                                         OF THE TELEPHONE
21                                           )           CONSUMER PROTECTION
                                             )           ACT [47 U.S.C. §227(c)]
22                                           )      4.   WILLFUL VIOLATIONS
                                                         OF THE TELEPHONE
23                                           )           CONSUMER PROTECTION
                                             )           ACT [47 U.S.C. §227(c)]
24
                                             )
25                                           )   DEMAND FOR JURY TRIAL

26
27
28



                       FIRST AMENDED CLASS ACTION COMPLAINT
                                             1
            Case 2:20-cv-00168-DWL Document 10 Filed 03/09/20 Page 2 of 19




 1         Plaintiff RICHARD WINTERS, JR. (“Winters”), Plaintiff Joseph Brem
 2   (“Brem”), and Plaintiff David James (“James”) (or jointly as “Plaintiffs”),
 3   individually and on behalf of all others similarly situated, allege the following
 4   upon information and belief based upon personal knowledge:
 5
 6                             NATURE OF THE CASE
 7         1.    Plaintiffs bring this action individually and on behalf of all others
 8               similarly situated seeking damages and any other available legal or
 9               equitable remedies resulting from the illegal actions of GRAND
10               CARIBBEAN CRUISES, INC. (“Defendant”), in negligently,
11               knowingly, and/or willfully contacting Plaintiff on Plaintiffs’ cellular
12               and/or landline telephone in violation of the Telephone Consumer
13               Protection Act, 47. U.S.C. § 227 et seq. (“TCPA”) and related
14               regulations, specifically the National Do-Not-Call provisions,
15               thereby invading Plaintiffs’ privacy.
16                            JURISDICTION & VENUE
17         2.    Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because
18               Plaintiffs Winters and Brem are residents of Arizona and seek relief
19               on behalf of a Class, which will result in at least one class member
20               belonging to a different state than that of Defendant, who is a Florida
21               resident. Plaintiffs also seeks up to $1,500.00 in damages for each
22               call, in violation of the TCPA, which, when aggregated among a
23               proposed class in the thousands, exceeds the $5,000,000.00 threshold
24               for federal court jurisdiction. Therefore, both diversity jurisdiction
25               and the damages threshold under the Class Action Fairness Act of
26               2005 (“CAFA”) are present, and this Court has jurisdiction.
27         3.    Jurisdiction is also proper because there exists a federal question
28               based on the fact that Plaintiffs’ claims arise from the Telephone


                      FIRST AMENDED CLASS ACTION COMPLAINT
                                             2
            Case 2:20-cv-00168-DWL Document 10 Filed 03/09/20 Page 3 of 19




 1               Consumer Protection Act, 47. U.S.C. § 227 et seq. (“TCPA”), a
 2               federal statute.
 3         4.    Venue is proper in the United States District Court for the District of
 4               Arizona pursuant to 28 U.S.C. § 1391(b)(2) because Defendant does
 5               business within the State of Arizona and Plaintiffs Winters and Brem
 6               reside within the Counties of Maricopa and Pinal respectively.
 7                                      PARTIES
 8         5.    Winters is a natural person residing in Mesa, Arizona and is a
 9               “person” as defined by 47 U.S.C. § 153 (39).
10         6.    Brem is a natural person residing in Casa Grande, Arizona and is a
11               “person” as defined by 47 U.S.C. § 153 (39).
12         7.    James is a natural person residing in Buena Park, California and is a
13               “person” as defined by 47 U.S.C. § 153 (39).
14         8.    Defendant is a Cruise Line and is a “person” as defined by 47 U.S.C.
15               § 153 (39).
16         9.    The above-named Defendant, and their subsidiaries and agents, are
17               collectively referred to as “Defendant.”
18         10.   Plaintiffs are informed and believe that at all relevant times, each and
19               every Defendant was acting as an agent and/or employee of each of
20               the other Defendants and was acting within the course and scope of
21               said agency and/or employment with the full knowledge and consent
22               of each of the other Defendants. Plaintiffs are informed and believe
23               that each of the acts and/or omissions complained of herein was
24               made known to, and ratified by, each of the other Defendants.
25                             FACTUAL ALLEGATIONS
26   Plaintiff Winters
27         11.   Beginning in or around July 2019, Defendant contacted Plaintiff on
28               Plaintiff’s cellular telephone number ending in -6678, in an attempt


                         FIRST AMENDED CLASS ACTION COMPLAINT
                                             3
      Case 2:20-cv-00168-DWL Document 10 Filed 03/09/20 Page 4 of 19




 1         to solicit Plaintiff to purchase Defendant’s services.
 2   12.   Defendant used an “automatic telephone dialing system” as defined
 3         by 47 U.S.C. § 227(a)(1) to place its call to Plaintiff seeking to
 4         solicit its services.
 5   13.   Defendant contacted or attempted to contact Plaintiff from telephone
 6         number (480)781-4192 confirmed to be Defendant’s number.
 7   14.   Defendant’s calls constituted calls that were not for emergency
 8         purposes as defined by 47 U.S.C. § 227(b)(1)(A).
 9   15.   Defendant’s calls were placed to telephone number assigned to a
10         cellular telephone service for which Plaintiff incurs a charge for
11         incoming calls pursuant to 47 U.S.C. § 227(b)(1).
12   16.   During all relevant times, Defendant did not possess Plaintiff’s
13         “prior express consent” to receive calls using an automatic telephone
14         dialing system on his cellular telephone pursuant to 47 U.S.C. §
15         227(b)(1)(A).
16   17.   Further, Plaintiff’s cellular telephone number ending in -6678 has
17         been on the National Do-Not-Call Registry since at least June 2019.
18   18.   Defendant placed multiple calls soliciting its business to Plaintiff on
19         his cellular telephone ending in -6678 between on or around July of
20         2019.
21   19.   Such calls constitute solicitation calls pursuant to 47 C.F.R. §
22         64.1200(c)(2) as they were attempts to promote or sell Defendant’s
23         services.
24   20.   Plaintiff received multiple solicitation calls from Defendant within a
25         12-month period.
26   21.   Defendant continued to call Plaintiff in an attempt to solicit its
27         services and in violation of the National Do-Not-Call provisions of
28         the TCPA.


                 FIRST AMENDED CLASS ACTION COMPLAINT
                                        4
           Case 2:20-cv-00168-DWL Document 10 Filed 03/09/20 Page 5 of 19




 1        22.   Upon information and belief, and based on Plaintiff’s experiences of
 2              being called by Defendant after being on the National Do-Not-Call
 3              list for several years prior to Defendant’s initial call, and at all
 4              relevant times, Defendant failed to establish and implement
 5              reasonable practices and procedures to effectively prevent telephone
 6              solicitations in violation of the regulations prescribed under 47
 7              U.S.C. § 227(c)(5).
 8   Plaintiff Brem
 9        23.   On or about August 19, 2019 at 8:20am, Defendant contacted Brem
10              on Brem’s cellular telephone number, in an attempt to solicit Brem
11              to purchase Defendant’s services.
12        24.   Defendant used an “automatic telephone dialing system” as defined
13              by 47 U.S.C. § 227(a)(1) to place its call to Brem seeking to solicit
14              its services.
15        25.   Defendant contacted or attempted to contact Brem from telephone
16              number 602-753-0126, which was later confirmed to be Defendant
17              and/or Defendant’s agent’s number. Brem is informed and believes
18              this number that Defendant called Brem with was a fake or
19              “spoofed” number.
20        26.   The representative who called Brem (appeared to be a prerecorded
21              voice) asked Brem several questions and then transferred Brem to a
22              representative of Defendant. When Brem was transferred to a live
23              agent, the agent identified herself as Michelle and stated, “welcome
24              to Grand Caribbean Cruises”.
25        27.   Defendant’s calls constituted calls that were not for emergency
26              purposes as defined by 47 U.S.C. § 227(b)(1)(A).
27        28.   Defendant’s calls were placed to telephone number assigned to a
28              cellular telephone service for which Brem incurs a charge for


                      FIRST AMENDED CLASS ACTION COMPLAINT
                                           5
      Case 2:20-cv-00168-DWL Document 10 Filed 03/09/20 Page 6 of 19




 1         incoming calls pursuant to 47 U.S.C. § 227(b)(1).
 2   29.   During all relevant times, Defendant did not possess Brem’s “prior
 3         express consent” to receive calls using an automatic telephone
 4         dialing system on his cellular telephone pursuant to 47 U.S.C. §
 5         227(b)(1)(A).
 6   30.   Further, Brem’s cellular telephone number has been on the National
 7         Do-Not-Call Registry since at least October 2017.
 8   31.   Defendant placed a call soliciting its business to Brem on his cellular
 9         telephone on or about August 19, 2019.
10   32.   Such calls constitute solicitation calls pursuant to 47 C.F.R. §
11         64.1200(c)(2) as they were attempts to promote or sell Defendant’s
12         services.
13   33.   Upon information and belief, and based on Brem’s experiences of
14         being called by Defendant after being on the National Do-Not-Call
15         list for several years prior to Defendant’s initial call, and at all
16         relevant times, Defendant failed to establish and implement
17         reasonable practices and procedures to effectively prevent telephone
18         solicitations in violation of the regulations prescribed under 47
19         U.S.C. § 227(c)(5).
20   Plaintiff James
21   34.   In   or     about   February       2020,   Defendant   contacted   James
22         approximately 6-7 times on James’s landline telephone number
23         ending in 9304, in an attempt to solicit James to purchase
24         Defendant’s services.
25   35.   Defendant used an “automatic telephone dialing system” as defined
26         by 47 U.S.C. § 227(a)(1) to place its call to James seeking to solicit
27         its services.
28   36.   Defendant also used a prerecorded voice on all of its approximately


                FIRST AMENDED CLASS ACTION COMPLAINT
                                          6
      Case 2:20-cv-00168-DWL Document 10 Filed 03/09/20 Page 7 of 19




 1         6-7 initial calls to James.
 2   37.   After about the seventh call, James answered the call fro Defendant,
 3         and responded to questions asked by Defendant’s agent’s
 4         prerecorded voice. James was subsequently connected with a live
 5         agent for Defendant that identified themselves as “Grand Caribbean
 6         Cruises”. On this call, James told Defendant’s representative to stop
 7         calling and requested the Defendant add James to Defendant’s “Do
 8         Not Call” list.
 9   38.   Despite James telling Defendant to stop calling, Defendant
10         subsequently called James again on February 18, 2020 from the
11         phone number 714-276-6811. On this phone call, James was again
12         transferred to a live agent of Defendant’s who attempted to sell
13         James a cruise. On that phone call, James confirmed that “Grand
14         Caribbean Cruises” was calling and its address was 1451 W. Cypress
15         Creek Road, Suite 300, Fort Lauderdale, FL 33309.
16   39.   Later that day on February 18, 2020, James received another phone
17         call to his landline from Defendant using a prerecorded voice.
18   40.   On February 19, 2020, James received another call from a “vacation
19         specialist” of Defendant’s. James again told Defendant to stop
20         calling and requested Defendant put James on the “Do Not Call” list.
21   41.   Defendant’s calls constituted calls that were not for emergency
22         purposes as defined by 47 U.S.C. § 227(b)(1)(A).
23   42.   During all relevant times, Defendant did not possess James’s “prior
24         express consent” to receive calls using an automatic telephone
25         dialing system on his telephone.
26   43.   Further, James’s landline telephone number has been on the National
27         Do-Not-Call Registry since 2006.
28   44.   Defendant placed a call soliciting its business to James on his


                FIRST AMENDED CLASS ACTION COMPLAINT
                                         7
      Case 2:20-cv-00168-DWL Document 10 Filed 03/09/20 Page 8 of 19




 1         landline telephone in or about February 2020.
 2   45.   Such calls constitute solicitation calls pursuant to 47 C.F.R. §
 3         64.1200(c)(2) as they were attempts to promote or sell Defendant’s
 4         services.
 5   46.   Upon information and belief, and based on James’s experiences of
 6         being called by Defendant after being on the National Do-Not-Call
 7         list for several years prior to Defendant’s initial call, and at all
 8         relevant times, Defendant failed to establish and implement
 9         reasonable practices and procedures to effectively prevent telephone
10         solicitations in violation of the regulations prescribed under 47
11         U.S.C. § 227(c)(5).
12                        CLASS ALLEGATIONS
13   47.   Plaintiffs bring this action individually and on behalf of all others
14         similarly situated, as a member the two proposed classes (hereafter,
15         jointly, “The Classes”).
16   48.   The class concerning the ATDS claim for no prior express consent
17         (hereafter “The ATDS Class”) is defined as follows:
18
           All persons within the United States who received any
19         solicitation/telemarketing   telephone   calls    from
20         Defendants to said person’s cellular telephone made
           through the use of any automatic telephone dialing
21
           system or an artificial or prerecorded voice and such
22         person had not previously consented to receiving such
23         calls within the four years prior to the filing of this
           Complaint
24
25   49.   The class concerning the National Do-Not-Call violation (hereafter
26         “The DNC Class”) is defined as follows:
27
           All persons within the United States registered on the
28
           National Do-Not-Call Registry for at least 30 days, who


                FIRST AMENDED CLASS ACTION COMPLAINT
                                      8
      Case 2:20-cv-00168-DWL Document 10 Filed 03/09/20 Page 9 of 19




 1         had not granted Defendants prior express consent nor
           had a prior established business relationship, who
 2         received more than one call made by or on behalf of
 3         Defendants that promoted Defendants’ products or
           services, within any twelve-month period, within four
 4
           years prior to the filing of the complaint.
 5
 6   50.   The class concerning the ATDS claim for no prior express consent
 7         while using a prerecorded voice (hereafter “The ATDS Landline
 8         Class”) is defined as follows:
 9
10         All persons within the United States who received any
11         solicitation/telemarketing       telephone   calls   from
12         Defendants to said person’s landline telephone made
13         through the use of any automatic telephone dialing
14         system or an artificial or prerecorded voice and such
15         person had not previously consented to receiving such
16         calls within the four years prior to the filing of this
17         Complaint
18
19   51.   Plaintiffs Winters and Brem represent, and are members of, The
20         ATDS Class, consisting of all persons within the United States who
21         received any telemarketing telephone calls from Defendant to said
22         person’s cellular telephone made through the use of any automatic
23         telephone dialing system or an artificial or prerecorded voice and
24         such person had not previously not provided their cellular telephone
25         number to Defendant within the four years prior to the filing of this
26         Complaint.
27   52.   Plaintiffs Winters, Brem, and James represent, and are members of,
28         The DNC Class, consisting of all persons within the United States


                FIRST AMENDED CLASS ACTION COMPLAINT
                                        9
     Case 2:20-cv-00168-DWL Document 10 Filed 03/09/20 Page 10 of 19




 1         registered on the National Do-Not-Call Registry for at least 30 days,
 2         who had not granted Defendant prior express consent nor had a prior
 3         established business relationship, who received more than one call
 4         made by or on behalf of Defendant that promoted Defendant’s
 5         products or services, within any twelve-month period, within four
 6         years prior to the filing of the complaint.
 7   53.   Plaintiff James represents, and is a members of, The ATDS Landline
 8         Class, consisting of all persons within the United States who
 9         received any telemarketing telephone calls from Defendant to said
10         person’s landline telephone made through the use of any automatic
11         telephone dialing system or an artificial or prerecorded voice and
12         such person had not previously not provided their telephone number
13         to Defendant within the four years prior to the filing of this
14         Complaint.
15   54.   Defendant, including its employees and agents, is excluded from The
16         Classes. Plaintiffs do not know the number of members in The
17         Classes, but believes the Class members number in the thousands, if
18         not more. Thus, this matter should be certified as a Class Action to
19         assist in the expeditious litigation of the matter.
20   55.   The Classes are so numerous that the individual joinder of all of its
21         members is impractical. While the exact number and identities of
22         The Class members are unknown to Plaintiffs at this time and can
23         only be ascertained through appropriate discovery, Plaintiffs are
24         informed and believe and thereon allege that The Classes includes
25         thousands of members. Plaintiffs allege that The Class members
26         may be ascertained by the records maintained by Defendant.
27   56.   Plaintiffs and members of The ATDS Class were harmed by the acts
28         of Defendant in at least the following ways: Defendant illegally


                FIRST AMENDED CLASS ACTION COMPLAINT
                                        10
     Case 2:20-cv-00168-DWL Document 10 Filed 03/09/20 Page 11 of 19




 1         contacted Plaintiffs Winters and Brem and ATDS Class members via
 2         their cellular telephones thereby causing Plaintiffs Winters and Brem
 3         and ATDS Class members to incur certain charges or reduced
 4         telephone time for which Plaintiffs Winters and Brem and ATDS
 5         Class members had previously paid by having to retrieve or
 6         administer messages left by Defendant during those illegal calls, and
 7         invading the privacy of said Plaintiffs and ATDS Class members.
 8   57.   Common questions of fact and law exist as to all members of The
 9         ATDS Class which predominate over any questions affecting only
10         individual members of The ATDS Class. These common legal and
11         factual questions, which do not vary between ATDS Class members,
12         and which may be determined without reference to the individual
13         circumstances of any ATDS Class members, include, but are not
14         limited to, the following:
15         a.    Whether, within the four years prior to the filing of this
16               Complaint, Defendant made any telemarketing/solicitation call
17               (other than a call made for emergency purposes or made with
18               the prior express consent of the called party) to a ATDS Class
19               member using any automatic telephone dialing system or any
20               artificial or prerecorded voice to any telephone number
21               assigned to a cellular telephone service;
22         b.    Whether Plaintiffs Winters and Brem and the ATDS Class
23               members were damaged thereby, and the extent of damages
24               for such violation; and
25         c.    Whether Defendant should be enjoined from engaging in such
26               conduct in the future.
27   58.   As a person that received numerous telemarketing/solicitation calls
28         from Defendant using an automatic telephone dialing system or an


                FIRST AMENDED CLASS ACTION COMPLAINT
                                        11
     Case 2:20-cv-00168-DWL Document 10 Filed 03/09/20 Page 12 of 19




 1         artificial or prerecorded voice, without Plaintiffs’ prior express
 2         consent, Plaintiffs Winters and Brem are asserting claims that are
 3         typical of The ATDS Class.
 4   59.   Plaintiffs and members of The DNC Class were harmed by the acts
 5         of Defendant in at least the following ways: Defendant illegally
 6         contacted Plaintiffs and DNC Class members via their telephones for
 7         solicitation purposes, thereby invading the privacy of said Plaintiffs
 8         and the DNC Class members whose telephone numbers were on the
 9         National Do-Not-Call Registry.      Plaintiffs and the DNC Class
10         members were damaged thereby.
11   60.   Common questions of fact and law exist as to all members of The
12         DNC Class which predominate over any questions affecting only
13         individual members of The DNC Class. These common legal and
14         factual questions, which do not vary between DNC Class members,
15         and which may be determined without reference to the individual
16         circumstances of any DNC Class members, include, but are not
17         limited to, the following:
18         a.    Whether, within the four years prior to the filing of this
19               Complaint, Defendant or its agents placed more than one
20               solicitation call to the members of the DNC Class whose
21               telephone numbers were on the National Do-Not-Call Registry
22               and who had not granted prior express consent to Defendant
23               and did not have an established business relationship with
24               Defendants;
25         b.    Whether Defendant obtained prior express written consent to
26               place solicitation calls to Plaintiffs or the DNC Class
27               members’ telephones;
28         c.    Whether Plaintiffs and the DNC Class member were damaged


                FIRST AMENDED CLASS ACTION COMPLAINT
                                        12
     Case 2:20-cv-00168-DWL Document 10 Filed 03/09/20 Page 13 of 19




 1               thereby, and the extent of damages for such violation; and
 2         d.    Whether Defendant should be enjoined from engaging in such
 3               conduct in the future.
 4   61.   As a person that received numerous solicitation calls from Defendant
 5         within a 12-month period, who had not granted Defendant prior
 6         express consent and did not have an established business relationship
 7         with Defendant, Plaintiffs are asserting claims that are typical of the
 8         DNC Class.
 9   62.   Plaintiff James and members of The ATDS Landline Class were
10         harmed by the acts of Defendant in at least the following ways:
11         Defendant illegally contacted Plaintiff James and ATDS Class
12         members via their landline telephones thereby causing Plaintiff
13         James and ATDS Class members to incur certain charges or reduced
14         telephone time for which Plaintiff James and ATDS Class members
15         had previously paid by having to retrieve or administer messages left
16         by Defendant during those illegal calls, and invading the privacy of
17         said Plaintiff and ATDS Class members.
18   63.   Common questions of fact and law exist as to all members of The
19         ATDS Class which predominate over any questions affecting only
20         individual members of The ATDS Class. These common legal and
21         factual questions, which do not vary between ATDS Class members,
22         and which may be determined without reference to the individual
23         circumstances of any ATDS Class members, include, but are not
24         limited to, the following:
25         a.    Whether, within the four years prior to the filing of this
26               Complaint, Defendant made any telemarketing/solicitation call
27               (other than a call made for emergency purposes or made with
28               the prior express consent of the called party) to a ATDS Class


                FIRST AMENDED CLASS ACTION COMPLAINT
                                        13
     Case 2:20-cv-00168-DWL Document 10 Filed 03/09/20 Page 14 of 19




 1               member using any automatic telephone dialing system or any
 2               artificial or prerecorded voice to any telephone number
 3               assigned to a cellular telephone service;
 4         b.    Whether Plaintiff James and the ATDS Landline Class
 5               members were damaged thereby, and the extent of damages
 6               for such violation; and
 7         c.    Whether Defendant should be enjoined from engaging in such
 8               conduct in the future.
 9   64.   As a person that received numerous telemarketing/solicitation calls
10         from Defendant using an automatic telephone dialing system or an
11         artificial or prerecorded voice, without Plaintiff James’s prior
12         express consent, Plaintiff James is asserting claims that are typical of
13         The ATDS Class.
14   65.   Plaintiffs will fairly and adequately protect the interests of the
15         members of The Classes. Plaintiffs have retained attorneys
16         experienced in the prosecution of class actions.
17   66.   A class action is superior to other available methods of fair and
18         efficient adjudication of this controversy, since individual litigation
19         of the claims of all Classes members is impracticable. Even if every
20         Classes member could afford individual litigation, the court system
21         could not. It would be unduly burdensome to the courts in which
22         individual   litigation   of        numerous   issues   would   proceed.
23         Individualized litigation would also present the potential for varying,
24         inconsistent, or contradictory judgments and would magnify the
25         delay and expense to all parties and to the court system resulting
26         from multiple trials of the same complex factual issues. By contrast,
27         the conduct of this action as a class action presents fewer
28         management difficulties, conserves the resources of the parties and


                FIRST AMENDED CLASS ACTION COMPLAINT
                                          14
     Case 2:20-cv-00168-DWL Document 10 Filed 03/09/20 Page 15 of 19




 1          of the court system, and protects the rights of each Class member.
 2   67.    The prosecution of separate actions by individual Class members
 3          would create a risk of adjudications with respect to them that would,
 4          as a practical matter, be dispositive of the interests of the other Class
 5          members not parties to such adjudications or that would substantially
 6          impair or impede the ability of such non-party Class members to
 7          protect their interests.
 8   68.    Defendants have acted or refused to act in respects generally
 9          applicable to The Classes, thereby making appropriate final and
10          injunctive relief with regard to the members of the Classes as a
11          whole.
12                       FIRST CAUSE OF ACTION
13   Negligent Violations of the Telephone Consumer Protection Act
14                              47 U.S.C. §227(b).
15         On Behalf of the ATDS Class and ATDS Landline Class
16   69.    Plaintiffs repeat and incorporate by reference into this cause of
17          action the allegations set forth in the paragraphs above.
18   70.    The foregoing acts and omissions of Defendant constitutes numerous
19          and multiple negligent violations of the TCPA, including but not
20          limited to each and every one of the above cited provisions of 47
21          U.S.C. § 227(b), and in particular 47 U.S.C. § 227 (b)(1)(A).
22   71.    As a result of Defendant’s negligent violations of 47 U.S.C. §
23          227(b), Plaintiffs and the Class Members are entitled an award of
24          $500.00 in statutory damages, for each and every violation, pursuant
25          to 47 U.S.C. § 227(b)(3)(B).
26   72.    Plaintiffs and the ATDS Class members are also entitled to and seek
27          injunctive relief prohibiting such conduct in the future.
28



                 FIRST AMENDED CLASS ACTION COMPLAINT
                                        15
         Case 2:20-cv-00168-DWL Document 10 Filed 03/09/20 Page 16 of 19




 1                           SECOND CAUSE OF ACTION
 2   Knowing and/or Willful Violations of the Telephone Consumer Protection
 3                                         Act
 4                                 47 U.S.C. §227(b)
 5             On Behalf of the ATDS Class and ATDS Landline Class
 6       73.    Plaintiffs repeat and incorporate by reference into this cause of
 7              action the allegations set forth in the paragraphs above.
 8       74.    The foregoing acts and omissions of Defendant constitutes numerous
 9              and multiple knowing and/or willful violations of the TCPA,
10              including but not limited to each and every one of the above cited
11              provisions of 47 U.S.C. § 227(b), and in particular 47 U.S.C. § 227
12              (b)(1)(A).
13       75.    As a result of Defendant’s knowing and/or willful violations of 47
14              U.S.C. § 227(b), Plaintiffs and the ATDS Class members are entitled
15              an award of $1,500.00 in statutory damages, for each and every
16              violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. §
17              227(b)(3)(C).
18       76.    Plaintiffs and the Class members are also entitled to and seek
19              injunctive relief prohibiting such conduct in the future.
20                           THIRD CAUSE OF ACTION
21       Negligent Violations of the Telephone Consumer Protection Act
22                                 47 U.S.C. §227(c)
23                            On Behalf of the DNC Class
24       77.    Plaintiffs repeats and incorporate by reference into this cause of
25              action the allegations set forth in the paragraphs above.
26       78.    The foregoing acts and omissions of Defendant constitutes numerous
27              and multiple negligent violations of the TCPA, including but not
28              limited to each and every one of the above cited provisions of 47


                     FIRST AMENDED CLASS ACTION COMPLAINT
                                            16
          Case 2:20-cv-00168-DWL Document 10 Filed 03/09/20 Page 17 of 19




 1              U.S.C. § 227(c), and in particular 47 U.S.C. § 227 (c)(5).
 2        79.   As a result of Defendant’s negligent violations of 47 U.S.C. § 227(c),
 3              Plaintiffs and the DNC Class Members are entitled an award of
 4              $500.00 in statutory damages, for each and every violation, pursuant
 5              to 47 U.S.C. § 227(c)(5)(B).
 6        80.   Plaintiffs and the DNC Class members are also entitled to and seek
 7              injunctive relief prohibiting such conduct in the future.
 8                         FOURTH CAUSE OF ACTION
 9   Knowing and/or Willful Violations of the Telephone Consumer Protection
10                                         Act
11                               47 U.S.C. §227 et seq.
12                           On Behalf of the DNC Class
13        81.   Plaintiffs repeats and incorporates by reference into this cause of
14              action the allegations set forth in the paragraphs above.
15        82.   The foregoing acts and omissions of Defendant constitutes numerous
16              and multiple knowing and/or willful violations of the TCPA,
17              including but not limited to each and every one of the above cited
18              provisions of 47 U.S.C. § 227(c), in particular 47 U.S.C. § 227
19              (c)(5).
20        83.   As a result of Defendant’s knowing and/or willful violations of 47
21              U.S.C. § 227(c), Plaintiffs and the DNC Class members are entitled
22              an award of $1,500.00 in statutory damages, for each and every
23              violation, pursuant to 47 U.S.C. § 227(c)(5).
24        84.   Plaintiffs and the DNC Class members are also entitled to and seek
25              injunctive relief prohibiting such conduct in the future.
26                             PRAYER FOR RELIEF
27   WHEREFORE, Plaintiffs request judgment against Defendant for the following:
28



                     FIRST AMENDED CLASS ACTION COMPLAINT
                                            17
         Case 2:20-cv-00168-DWL Document 10 Filed 03/09/20 Page 18 of 19




 1                         FIRST CAUSE OF ACTION
 2       Negligent Violations of the Telephone Consumer Protection Act
 3                               47 U.S.C. §227(b)
 4           • As a result of Defendant’s negligent violations of 47 U.S.C.
 5             §227(b)(1), Plaintiff and the ATDS Class members are entitled to
 6             and request $500 in statutory damages, for each and every violation,
 7             pursuant to 47 U.S.C. 227(b)(3)(B).
 8           • Any and all other relief that the Court deems just and proper.
 9
10                       SECOND CAUSE OF ACTION
11   Knowing and/or Willful Violations of the Telephone Consumer Protection
12                                       Act
13                               47 U.S.C. §227(b)
14           • As a result of Defendant’s willful and/or knowing violations of 47
15             U.S.C. §227(b)(1), Plaintiff and the ATDS Class members are
16             entitled to and request treble damages, as provided by statute, up to
17             $1,500, for each and every violation, pursuant to 47 U.S.C.
18             §227(b)(3)(B) and 47 U.S.C. §227(b)(3)(C).
19           • Any and all other relief that the Court deems just and proper.
20                        THIRD CAUSE OF ACTION
21       Negligent Violations of the Telephone Consumer Protection Act
22                               47 U.S.C. §227(c)
23           • As a result of Defendant’s negligent violations of 47 U.S.C.
24             §227(c)(5), Plaintiff and the DNC Class members are entitled to and
25             request $500 in statutory damages, for each and every violation,
26             pursuant to 47 U.S.C. 227(c)(5).
27           • Any and all other relief that the Court deems just and proper.
28



                    FIRST AMENDED CLASS ACTION COMPLAINT
                                          18
         Case 2:20-cv-00168-DWL Document 10 Filed 03/09/20 Page 19 of 19




 1                         FOURTH CAUSE OF ACTION
 2   Knowing and/or Willful Violations of the Telephone Consumer Protection
 3                                         Act
 4                                 47 U.S.C. §227(c)
 5             • As a result of Defendant’s willful and/or knowing violations of 47
 6              U.S.C. §227(c)(5), Plaintiffs and the DNC Class members are
 7              entitled to and request treble damages, as provided by statute, up to
 8              $1,500, for each and every violation, pursuant to 47 U.S.C.
 9              §227(c)(5).
10             • Any and all other relief that the Court deems just and proper.
11
12                                  JURY DEMAND
13       85.    Pursuant to the Seventh Amendment to the Constitution of the
14              United States of America, Plaintiffs are entitled to, and demand, a
15              trial by jury.
16
17
18       Respectfully Submitted this 9th Day of March, 2020.
19
                                    Kazerouni Law Group, APC
20
21                                  By: /s/ Ryan L. McBride
22
                                           Ryan L. McBride, Esq.

23                                  Counsel for Plaintiffs and the Proposed Class
24
25
26
27
28



                      FIRST AMENDED CLASS ACTION COMPLAINT
                                            19
